  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 1 of 14 PageID# 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE jvj/\y o n pnm
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division                                 . . -'COURT
                                                                                        .-;A, VIRGINIA



UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  )   CASE NO. E19-MJ-254
                                                  )
LISA DAWN RAMIREZ,                                )
                                                  )
                    Defendant.                    )



                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

                                      I. INTRODUCTION

       I, Jason Coe, being duly sworn, state:

       1.      I am a Special Agent of the Federal Bureau of Investigation (“FB!”) and have

been so employed since 2017. From 2017 to present, I have been assigned to a white-collar

crime squad at the Washington Field Office that focuses specifically on the investigation of

health-care crimes, including health-care fraud and other health-care crimes. My particular

investigative focus during the past year has been on the illegal distribution and diversion of

prescription drugs. During this time, I have executed multiple search and arrest warrants related

to prescription drug distribution investigations. I also have attended law-enforcement training

programs focused on prescription-drug crimes.

       2.      This affidavit is made in support of a criminal complaint charging LISA DAWN

RAMIREZ (“RAMIREZ”) with conspiracy to distribute, and distribution of, hydromorphone, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and 846.

                                                 1
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 2 of 14 PageID# 3



       3.      The facts and information contained in this affidavit are based on my personal

knowledge of the investigation, the observations and reports of other law-enforcement officers,

and infonnation from confidential sources. This affidavit is not intended to include each and

every fact and matter observed by me or known to the government relating to the subject matter

of this investigation. Instead, this affidavit contains only those facts which are necessary to

establish that probable cause exists.

       4.      Based on my training and experience, review of medical guidance and

information relayed to me by other agents who specialize in the investigation of prescription

drug trafficking, I know certain types of prescription drugs are often abused by users seeking the

“high,” the “rush,” or the state of euphoria they produce. Hydromorphone         which in its brand-

name form is known as Dilaudid, Exalgo, and Palladone — is a commercially available,

pharmaceutical narcotic analgesic that is used to treat moderate to severe pain. Hydromorphone

is available only by prescription written by a licensed medical practitioner acting in the usual

course of his or her professional practice. Hydromorphone is classified as a Schedule II

controlled substance by the Drug Enforcement Administration (“DEA”). A Schedule II

controlled substance is one that has a high likelihood of causing severe psychological and

physical dependence in users and has a high potential for abuse. Hydromorphone comes in both

tablet and capsule form, in various dosage strengths.

       5.      When abused, Hydromorphone may be taken in excess; crushed and snorted;

crushed, dissolved, and injected intravenously; or crushed and smoked. Hydromorphone pills

frequently are sold illegally by individuals who obtain them by prescription or otherwise, with the

street value of these pills being approximately $2 to $3 per milligram (“mg”). When sold in smaller


                                                  2
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 3 of 14 PageID# 4



quantities, hydromorphone 4-mg tablets typically can be sold on the street for approximately $12

per tablet. When sold in larger quantities, hydromorphone 4-mg tablets often sell for $8 per tablet.

Hydromorphone tablets are sometimes referred to as “Ds,” usually to include the dosage, i.e. a 2

milligram hydromorphone tablet would be a “D2,” and a 4 milligram hydromorphone tablet would

be a “04.”

       6.      Hydromorphone is often abused along with other prescription and/or illicit drugs.

Based on my training and experience, hydromorphone is abused by drug addicts in various ways

to achieve a heroin-like high. In fact, when abusers of hydromorphone are unable to obtain

hydromorphone, they often turn to using heroin to achieve a similar high or to alleviate withdrawal

symptoms.

       7.      Additionally, as a result of my training and experience, I know that the Prescription

Drug Monitoring Programs (PDMP) consist of statewide electronic databases that collect

designated data on prescription controlled substances dispensed within the individual states. In

the Commonwealth of Virginia, the PDMP is known as the Prescription Monitoring Program

(PMP). The PMP collects prescription data from pharmacies for Schedule II through IV controlled

substances.   As such, the accuracy of the information depends on the correct input of the

information by the pharmacies. In my experience, the information entered into the PMP is reliable,

subject only to human error. Law enforcement utilizes the PMP solely as an investigative tool.

                                      II. INVESTIGATION

       A. OVERVIEW

       8.      In and around October 2018, during the course of an FBI investigation into

prescription and billing practices of a physician, law enforcement observed a regular patient of the


                                                 3
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 4 of 14 PageID# 5



physician fill his prescription for oxycodone/acetaminophen and then conduct what appeared to

be several hand-to-hand transactions in which he sold his pills to several unidentified customers.

The patient, who will hereinafter be referred to as UCC-1 (uncharged co-conspirator #1),

conducted the transactions at the home of one of his close relatives, UCC-2.

       9.      A review of PMP data revealed that UCC-1 was a regular patient of the physician,

and received a prescription for oxycodone/acetaminophen every 28 days. Law enforcement

thereafter conducted surveillance at the residences of UCC-1 and UCC-2, both located in

Woodbridge, Virginia, in an effort to observe additional hand-to-hand drug transactions.

       10.     On or about January 29, 2019, while conducting surveillance in Woodbridge,

Virginia, 1 observed a hand-to-hand transaction between UCC-1 and a woman who was

subsequently identified as RAMIREZ. Immediately following this, local law enforcement initiated

a traffic stop on the vehicle driven by RAMIREZ, at which point RAMIREZ was identified by her

Virginia Driver’s License. The passenger of the above-referenced vehicle was identified as a

confidential witness (hereafter referred to as CW-1) for PWCPD. CW-1 later informed your

affiant that RAMIREZ was providing cocaine to UCC-2 during the observed hand-to-hand

transaction on January 29, 2019.

                                              CW-1

       11.     In the course of the investigation, law enforcement identified an associate of

RAMIREZ who was familiar with RAMIREZ’s drug-trafficking activities. This associate became

a confidential witness for law enforcement, and will hereinafter be referred to as CW-1. CW-1

admitted to law enforcement that he/she obtained prescription opioids from RAMIREZ and UCC-

2 on a regular basis. CW-1 further advised law enforcement that RAMIREZ had provided cocaine


                                                4
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 5 of 14 PageID# 6



to UCC-1 during the hand-to-hand transaction on January 29, 2019. CW-1 told law enforcement

that RAMIREZ’s phone number was (xxx) xxx-0046.

       12.    Thereafter, CW-1, under the supervision of myself and other law-enforcement

agents, conducted three separate controlled purchases of hydromorphone from RAMIREZ. All

three purchase occurred in the Eastern District of Virginia. On these occasions, CW-1 directly

purchased a total of 171 hydromorphone 4-mg tablets from RAMIREZ, as described in more detail

in the section below. The information supplied by CW-1 has been corroborated to the extent

possible by independent investigation, including but not limited to, physical surveillance,

controlled purchases of controlled substances by CW-1 and others, audio recordings, reviews of

prescription records, and subpoenaed documents.

                                             av-2
       13.    On or about February 27, 2019, law enforcement observed an unidentified

individual conduct a hand-to-hand transaction with RAMIREZ. That individual became a

confidential witness for law enforcement and will hereinafter be referred to as CW-2. i Law

enforcement had previously observed CW-2 conduct a hand-to-hand drug transaction from UCC-

1. When law enforcement approached CW-2 on February 27,2019, CW-2 was found in possession

of approximately 31 hydromorphone 4-mg tablets, which CW-2 admitted obtaining from

RAMIREZ.       CW-2 admitted that for multiple years, he/she had unlawfully purchased

hydromorphone and oxycodone/acetaminophen tablets from RAMIREZ. CW-2 told law




1 Following the February 27, 2019, encounter with CW-2, a close family member of CW-2 was
charged by the Commonwealth of Virginia for Possession of a Firearm During a Narcotics
Transaction. CW-2 is cooperating with the instant investigation in hopes of receiving leniency
for that family member.

                                               5
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 6 of 14 PageID# 7



enforcement that RAMIREZ’s phone number was (xxx) xxx-0046, the same phone number that

CW-1 provided for RAMIREZ. Law enforcement subsequently queried the phone number (xxx)

xxx-0046 in law enforcement databases, and determined that the phone number was linked to

RAMIREZ.

       14.     Thereafter, CW-2, under the supervision of myself and other law-enforcement

agents, conducted two controlled purchases of hydromorphone from RAMIREZ. Both purchases

occurred in the Eastern District of Virginia. On these occasions, CW-2 directly purchased a total

of 80 hydromorphone 4-mg tablets from RAMIREZ, as described in more detail in the section

below. The information supplied by CW-2 has been corroborated to the extent possible by

independent investigation, including but not limited to, physical surveillance, controlled purchases

of controlled substances, audio recordings, reviews of prescription records, and subpoenaed

documents.

        15.    CW-1 and CW-2 both told law enforcement that, prior to cooperating with the FBI,

they had been purchasing hydromorphone from RAMIREZ for approximately seven years.

        16.    PMP data indicates that from in and around January 3, 2014, to May 1, 2019,

RAMIREZ filled prescriptions for more than 5,500 hydromorphone 4-mg tablets and more than

2,000 hydromorphone 2-mg tablets at pharmacies in Virginia.            Based on my training and

experience, and discussions with medical experts on substance abuse, this dosage amount is in

excess of an amount for legitimate medical purpose in this time-frame.

       B. CONTROLLED PURCHASES OF HYDROMORPHONE

        15.    As noted above, from in and around February to May 2019, law-enforcement

agents conducted seven controlled purchases of hydromorphone 4-mg tablets totaling over 420


                                                 6
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 7 of 14 PageID# 8



pills from RAMIREZ though the cooperation of CW-1 and CW-2. On each of these controlled

purchases, the same general procedures were followed:

              a. Prior to the controlled purchases, the CW’s vehicle was checked to confirm the

                 absence of contraband.

              b. The CW was provided with government funds to make the controlled purchase

                 and equipped with audio-recording and transmitting devices.

              c. Physical and/or audio surveillance of the CW was maintained until the controlled

                 purchases were completed.

              d. After the controlled purchases were completed, law enforcement seized the

                 purchased hydromorphone tablets, and again searched the CW and the CW's

                 vehicle to confirm the absence of contraband.

                           February 27, 2019 Controlled Purchase (CW-1)


        16.      On or about February 27, 2019, RAMIREZ met with CW-1 at a pharmacy in

Woodbridge, Virginia, to sell hydromorphone pills to CW-1. RAMIREZ was observed arriving

to the meeting location in a van driven by an unidentified co-conspirator (UCC-3). RAMIREZ

exited the van and walked inside the pharmacy with CW-1 to drop off RAMIREZ’s prescription

to be filled. CW-1, RAMIREZ, and UCC-3 then departed in UCC-3’s van and drove to a nearby

restaurant. Shortly thereafter, the three returned to the pharmacy, and CW-1 and RAMIREZ

reentered the pharmacy to pick up the filled prescription. CW-1 and RAMIREZ then exited the

pharmacy and got back into UCC-3's van. Inside the van, RAMIREZ confirmed that the cost

was $200 for 20 pills. Ultimately, however, RAMIREZ gave CW-1 21 pills in exchange for

$200.

                                                  7
   Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 8 of 14 PageID# 9



        17.     A review of PMP data for RAMIREZ shows that on or about February 27, 2019,

RAMIREZ filled a prescription for 180 hydromorphone 4-mg tablets. Law enforcement

examined the pills seized from CW-1 and observed that they were 21 white, round pills etched

with “M” on one side and “4" on the other. Based on my training and experience,

pharmaceuticals — including Schedule II controlled substances like hydromorphone tablets

are imprinted, or etched/marked, with letters, numbers, or symbols to aid in identifying the

substance(s) contained in the tablets.

        18.     A variety of resources are available both online and in print to persons seeking to

determine the types of substance(s) contained in an otherwise unidentified tablet. One of these

resources is an online pill-identifier tool that can be found on the website www.drugs.com. This

pill identifier tool allows the user to enter a description of the tablet to include the shape, color,

and imprint/etching in order to view photographs of the tablets and descriptions of the active

ingredients in the tablets. I entered the descriptions of the tablets purchased on or about

February 27, 2019 in the pill identifier tool and found that round tablets mentioned in paragraph

16 etched with “M,” and “4” were each identified as being hydromorphone hydrochloride 4-mg

tablets. I also viewed online photographs of hydromorphone 4-mg tablets on website

www.WebMD.com and found the above etched pills were all consistent with hydromorphone 4-

mg tablets.

                           April 1, 2019 Controlled Purchases (CW-1 and CW-2)


        19.     On or about March 30, 2019, CW-2 called RAMIREZ at RAMIREZ’s phone

number, (xxx) xxx-0046, to arrange to purchase a quantity of hydromorphone pills. During the

recorded phone call, CW-2 asked RAMIREZ, “What time do you go Monday?” to which

                                                    8
  Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 9 of 14 PageID# 10



RAMIREZ responded, “I just fill my script.” CW-2 then responded, “I gotta see what I want to

get. I gotta separate all my money.” The next day, CW-2 called RAMIREZ again about the

planned transaction. During the recorded conversation, CW-2 asked RAMIREZ, “Are we good

for tomorrow?” to which RAMIREZ responded, “Yeah, how many?” CW-2 stated, “Fifty.”

RAMIREZ then responded, “Yeah, that’s fine.” That same day, CW-2 called RAMIEZ again.

During the recorded conversation, CW-2 told RAMIREZ, “Whatever you do, hold on to those,”

to which RAMIREZ responded, “I got you. Yeah, I got you honey. No problem.” CW-2 then

told RAMIREZ, “Make sure you hold fifty for me,” to which RAMIREZ responded, “Ok. Ok, I

got you. Just call me in the morning.”

       20.     On or about April 1,2019, RAMIREZ met with CW-1 at 13214 Delaney Road,

Woodbridge, Virginia 22193 (hereinafter “RAMIREZ’s residence”). RAMIREZ and CW-1

departed the residence in CW-l’s vehicle and drove to a pharmacy to fill RAMIREZ’s

prescription. After filling the prescription, RAMIREZ and CW-1 returned to RAMIREZ’s

residence. A review of PMP data for RAMIREZ shows that on April 1,2019, RAMIREZ filled

a prescription for 180 hydromorphone 4-mg tablets.

       21.     While inside RAMIREZ’s residence, CW-l's audio recording device captured

RAMIREZ saying, “Count forty of these...” Ultimately, RAMIREZ sold CW-1 40 pills in

exchange for $400. Law enforcement examined the pills seized from CW-1 and observed that

they were 40 white, round pills etched with "M" on one side and "4" on the other, consistent with

hydromorphone, as described above.

       22.     Thereafter, also on or about April 1, RAMIREZ met with CW-2 at the curb

directly in front of RAMIREZ’s residence to sell hydromorphone pills to CW-2. RAMIREZ


                                                9
 Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 10 of 14 PageID# 11



entered the passenger’s side of CW-2’s vehicle. While in CW-2’s vehicle, RAMIREZ told CW-

2, ‘It should be fifty.” CW-2 responded that there were not 50 pills present. Following this,

RAMIREZ counted the pills and then exclaimed, “Fifty!” Ultimately, RAMIERZ sold CW-2 50

pills in exchange for $500. Law enforcement examined the pills seized from CW-2 and observed

that they were 50 white, round pills etched with “M” on one side and “4” on the other, consistent

with hydromorphone, as described above.

                       May 1, 2019 Controlled Purchases (CW-1 and CW-2)


       23.     On April 29, 2019, CW-1 called RAMIREZ at (xxx) xxx-0046 to arrange a

purchase of a quantity of hydromorphone pills. During the recorded conversation, RAMIREZ

stated, “I have a hundred I need to get rid of, please.” Prior to this phone call, CW-1 informed

law enforcement that CW-1 had told RAMIREZ that CW-1 would purchase additional pills for

an unnamed female friend. CW-1 advised law enforcement that CW-1 had told RAMIREZ this

to explain why CW-1 would be purchasing significantly more pills than CW-1 had purchased in

the past. In the phone call on April 29, RAMIREZ further stated, “After, like, every month, you

know, we can do that.” Based on my experience and knowledge of this investigation, I

understand this to be in reference to RAMIREZ selling hydromorphone pills to the unknown

buyer, by way of CW-1, every month.

       24.     On or about May 1, 2019, CW-1 met RAMIREZ inside RAMIREZ’s residence to

sell hydromorphone pills to CW-1. While inside RAMIREZ’s residence, CW-1 ’s audio

recording device captured RAMIREZ counting out the pills in twos, then RAMIREZ tells CW-1

to “do ‘em in tens” when counting the pills. Ultimately, RAMIREZ sold CW-1 100 pills in

exchange for $1,100.

                                                10
 Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 11 of 14 PageID# 12



       25.     A review of PMP data for RAMIREZ shows that on May 1,2019, RAMIREZ

filled a prescription for 180 hydromorphone 4-mg tablets. Law enforcement examined the pills

seized from CW-1 on May 1, 2019, and observed that they were one hundred ten yellow, round

pills etched with “P” on one side and “4” on the other. I entered the descriptions of these tablets

in the pill-identifier tool found on the www.drugs.com and www.WebMD.com websites and

determined the tablets mentioned in paragraph 23 etched with “P” and “4” were identified as

being hydromorphone 4-mg tablets.

       26.     On April 29, 2019, CW-2 called RAMIREZ at RAMIREZ’s phone number, (xxx)

xxx-0046, to arrange to purchase a quantity of hydromorphone pills. During the recorded phone

call, CW-2 asked RAMIREZ, “What time do you go Wednesday?” to which RAMIREZ

responded, “8:30. Yeah, Em the first patient.” CW-2 then asked RAMIREZ, “What time do you

think you’ll be out of there?” to which RAMIREZ responded, “Em the first patient so I should be

out of there probably very, very fast. Very fast.” Later that day, CW-2 called RAMIREZ again

about the planned transaction. During the recorded conversation, RAMIREZ said, “Can you like

call me tonight because I have somebody that wants the rest, that’s why Em trying to figure

things out.” Later that day, CW-2 called RAMIREZ again to follow up. During the recorded

conversation, CW-2 told RAMIREZ, “Elold on to thirty of them for me,” to which RAMIREZ

responded, “Ok. That’s all?” CW-2 then said, “Yeah. That’s all I can afford. I can’t afford that,”

to which RAMIREZ responded, “Alright. Sounds good.”

       27.     On or about May 1,2019, RAMIREZ met with CW-2 to sell hydromorphone pills

to CW-2. During that transaction, RAMIREZ and CW-2 met at the curb directly in front of

RAMIREZ’s residence. Upon arriving, RAMIREZ exited a green Jeep (hereinafter


                                                 11
 Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 12 of 14 PageID# 13



“RAMIREZ’s vehicle”) and immediately entered the passenger side of CW-2’s vehicle. While

inside CW-2’s vehicle, law enforcement visually observed and heard RAMIREZ counting out

the pills in twos and confirming that CW-2 wants thirty pills. RAMIREZ then told CW-2 that

she will have about twelve pills left after selling one hundred ten pills to “somebody far away,”

and further stated that “I don’t meet her, I don’t talk to her, I have somebody else do it.”

          28.   Ultimately, RAMIREZ sold CW-2 30 pills in exchange for $300. Law

enforcement examined the pills seized from CW-2 and observed that they were thirty yellow,

round pills etched with “P” on one side and “4” on the other, consistent with hydromorphone, as

described above. A review of PMP data for RAMIREZ shows that on May 1, 2019, RAMIREZ

filled a prescription for 180 hydromorphone 4-mg tablets.

                      May 29, 2019 Controlled Purchases (CW-l and CW-2)


          29.   On May 12, 2019, CW-l called RAMIREZ at (xxx) xxx-0046 to arrange a

purchase of a quantity of hydromorphone pills. During the recorded conversation reviewed by

your affiant, when asked by CW-l how many pills RAMIREZ wanted to sell, RAMIREZ said,

“All of ‘em, one-hundred eighty.” RAMIREZ asked CW-l to tell the unknown buyer (the

fictional female friend that CW-l told RAMIREZ about), “Just tell her that’s the way I pay my

bills.”

          30.   On May 14, 2019, CW-2 called RAMIREZ at (xxx) xxx-0046 to arrange a

purchase of a quantity of hydromorphone pills. During the recorded conversation, CW-2 told

RAMIREZ, “I just wanted to remind you, man, at the beginning of the month, don’t forget me,”

to which RAMIREZ responded, “29th.” CW-2 replied, “29th?” to which RAMIREZ responded,

“I only got thirty. I only got thirty left.” CW-2 then asked, “That’s it?” to which RAMIREZ

                                                 12
 Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 13 of 14 PageID# 14



responded, “Yeah, that’s it.” CW-2 then told RAMIREZ, “Well hang on to ‘em,” to which

RAMIREZ responded, “Ok. Just for you.” CW-2 then stated to RAMIREZ, “Just gimme a call

and we’ll figure something out,” to which RAMIREZ responded, “Yeah. I already got the script”

[prescription]. Later during the same phone call, RAMIREZ asked CW-2, “Did you like the

yellow ones better than the white ones?” to which CW-2 responded, “Yeah. I think so.”

RAMIREZ asked, “You did?” followed by, “They’re more expensive.” Later during the same

phone call, RAMIREZ said, “Yeah. I paid forty-something for them at CVS. But they’re so fast

at CVS,” to which CW-2 responded, “You gotta be kidding. CVS is like the slowest place to go,

I think.” RAMIREZ responded, “No. Not at Tackett’s Mill.” A review of PMP data revealed

that RAMIREZ filled a prescription for 180 hydromorphone 4-mg tablets at the CVS pharmacy

located in 2200 Tackett’s Mill Drive in Woodbridge.

       31.     On or about May 29, 2019, RAMIREZ met with CW-1 to sell hydromorphone

pills to CW-1. During that transaction, RAMIREZ and CW-1 met inside the bathroom of a

Safeway located in Dale City, Virginia. Ultimately, RAMIREZ sold CW-1 150 pills in exchange

for $1,500. Law enforcement examined the pills seized from CW-1 and observed that they were

one hundred fifty white, round pills etched with “M” on one side and “4” on the other, consistent

with hydromorphone, as described above.

       32.     On or about May 29, 2019, RAMIREZ met with CW-2 to sell hydromorphone

pills to CW-2. During that transaction, RAMIREZ and CW-2 met at a Lowe’s Home

Improvement located in Woodbridge, Virginia. Upon arrival, CW-2 entered the passenger side

of RAMIREZ’s vehicle. Inside the vehicle, RAMIREZ sold CW-2 30 pills in exchange for

$300. Law enforcement examined the pills seized from CW-2 and observed that they were thirty


                                               13
 Case 1:19-mj-00254-MSN Document 2 Filed 05/30/19 Page 14 of 14 PageID# 15



white, round pills etched with “M” on one side and “4,? on the other, consistent with

hydromorphone, as described above.

                                       III. CONCLUSION

       33.     Based upon the foregoing, there is probable cause to believe that, within the Eastern

District of Virginia and elsewhere, LISA DAWN RAMIREZ, knowingly, unlawfully, and

intentionally combined, conspired, confederated, and agreed with others to distribute

hydromorphone, a Schedule II controlled substance in violation of Title 21, United States Code,

Sections 841(a)(1) and 846.


                                                     Respectfully submitted,



                                                     Ja^offCoe
                                                     Special Agent
                                                     Federal Bureau of Investigation


SUBSCRIBED and SWO)FyN to before me this             day of May ,2019.
          Michael S. Nachmanoff
          United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge




                                                14
